Citation Nr: 0533746	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine 
disorder. 

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder. 

7.  Entitlement to service connection for residuals of an 
injury to the right forearm. 

8.  Entitlement to service connection for a chronic 
disability manifested by indigestion.  

9.  Entitlement to a compensable evaluation for acne 
vulgaris/pseudofolliculitis.

10.  Entitlement to a compensable evaluation for a fungus 
infection of the right foot.  

11.  Entitlement to a 10 percent disability evaluation based 
upon multiple noncompensable evaluations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1995 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating determination 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in July 2000 and 
July 2003.  



FINDINGS OF FACT

1.  In a July 2005 letter, the veteran wrote that he no 
longer wished to pursue his appeal as to the issues of 
entitlement to service connection for a cervical spine 
disorder, a low back disorder, a left shoulder disorder, a 
right shoulder disorder, residuals of an injury to the right 
forearm, and a chronic disability manifested by indigestion; 
entitlement to compensable evaluations for acne 
vulgaris/pseudofolliculitis and a fungus infection of the 
right foot; and entitlement to a 10 percent disability 
evaluation based upon multiple noncompensable evaluations.

2.  The veteran does not currently have hearing loss 
disability of either ear as contemplated within the VA 
definition of hearing loss per 38 C.F.R. § 3.385.

3.  Current tinnitus has not been reported.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, as it relates 
to the issues of entitlement to service connection for a 
cervical spine disorder, a low back disorder, a left shoulder 
disorder, a right shoulder disorder, residuals of an injury 
to the right forearm, and a chronic disability manifested by 
indigestion; entitlement to compensable evaluations for acne 
vulgaris/pseudofolliculitis and a fungus infection of the 
right foot; and entitlement to a 10 percent disability 
evaluation based upon multiple noncompensable evaluations, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317, 3.385 (2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1137; 38 C.F.R. 
§§ 3.303, 3.317 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Duties to Provide 
Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Discussions in the September 1998 rating determination, the 
December 1998 statement of the case, the June 2005 
supplemental statement of the case, and the July 2004, 
February 2005, and July 2005 VCAA letters, have informed the 
appellant of the information and evidence necessary to 
substantiate entitlement to the benefits sought.  Moreover, 
in the statement and supplemental statement of the case and 
in the VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board has remanded this case on two occasions so that the 
claims could be considered under the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Neither the RO nor 
the Appeals Management Center provided the veteran with 
notice of these laws and regulations; however, discussions in 
the Board's remands served to provide actual notice to the 
veteran of those provisions.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005) (holding that there could be no 
prejudicial error where the claimant received actual notice 
required to adjudicate the claim).  Moreover, there has been 
no contention or evidence that the veteran's hearing loss or 
tinnitus merit service connection under these provisions.  
Accordingly, another remand to assess these provisions would 
not serve a useful purpose.

The July 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the September 1998 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  The veteran had the opportunity to have his 
claim adjudicated after receiving the VCAA notice and having 
the opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

The Board also finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with his claim.  
All available service medical, VA, and private treatment 
records have also been obtained.  

In his notice of disagreement dated in September 1998, the 
veteran reported that an audiologist at the VA Medical Center 
(VAMC) in Fort Miley (San Francisco) that his current hearing 
loss was the result of noise exposure.  On a VA examination 
in May 1998, however, it was reported that the veteran had 
not undergone an audiology examination since service.  In an 
outpatient treatment record from the Santa Maria VAMC dated 
in November 1998, it was reported that the veteran had a 
history of "right hearing loss," which "had been worked up 
at audiology."  This was an apparent reference to the VA 
audiology examination conducted in May 1998, since the 
veteran has not reported any other VA treatment.

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  He was afforded a necessary VA examination.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
The withdrawal must be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The 
appellant, in a letter received in July 2005 letter, withdrew 
his appeal with regard to the issues of entitlement to 
service connection for a cervical spine disorder, a low back 
disorder, a left shoulder disorder, a right shoulder 
disorder, residuals of an injury to the right forearm, and a 
chronic disability manifested by indigestion; entitlement to 
compensable evaluations for acne vulgaris/pseudofolliculitis 
and a fungus infection of the right foot; and entitlement to 
a 10 percent disability evaluation based upon multiple 
noncompensable evaluations.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as it relates to these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal as 
it relates to these issues and they are dismissed.

Hearing Loss and Tinnitus

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a period of war or after December 31, 1946, 
certain chronic disabilities, such as sensorineural hearing 
loss (as a disability of the central nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For Persian Gulf veterans, service connection may also be 
granted for objective indications of a qualifying disability.  
Qualifying chronic disabilities are undiagnosed illnesses, 
chronic multisystem illnesses (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) defined 
by a cluster of symptoms, or a diagnosed illness that VA has 
determined by regulation to warrant a presumption of service 
connection.  38 U.S.C.A. § 117(a)(2).

Signs or symptoms, of undiagnosed illness include, but are 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychologic signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The qualifying chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).

Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  38 C.F.R. § 3.317(a)(3).  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran's military records document that he 
served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

      Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Section 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's service medical records reveal that at the time 
of his July 1997 audiogram, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
20
15
20
25
30

At the time of the veteran's November 1997 service separation 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
15
10
10
25
30

On his November 1997 service separation report of medical 
history, the veteran checked the "no" box when asked if he 
had or had ever had hearing loss.  

In March 1998, the veteran requested service connection for 
hearing loss.  

In May 1998, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
worked with multiple pneumatic tools over the course of his 
military service.  He stated that he had modest hearing loss 
over time, but that he was subjectively doing fine.  Physical 
examination revealed that the tympanic membranes were clear 
and mobile, bilaterally, with no evidence of previous injury.  
The veteran indicated that he had had intermittent tinnitus 
but none over the past several months. 

An audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
25
LEFT
10
5
5
15
15

CNC testing revealed speech recognition of 98 percent in the 
right ear and 100 percent in the left ear. 

In his September 1998 notice of disagreement, the veteran 
indicated that he was told by an audiologist at the VAMC that 
his hearing loss was consistent with exposure to noise.  He 
stated that hearing protection was not enforced during his 
period of service.  He noted that he used protection a lot 
but there were times that he was exposed to noise without 
protection.  

In his February 1999 substantive appeal, the veteran 
indicated that it was his belief that his hearing loss and/or 
tinnitus was service connected.  He noted that all of the 
hearing tests had shown decreased hearing and that he had 
been told by a person at Ft. Miley VAMC that his hearing loss 
was the type associated with noise from machines, engines, 
etc. on his ship.  

VA treatment records obtained in conjunction with veteran's 
claim, while making reference to a right ear hearing loss by 
history, do not document a current hearing loss in accordance 
with 38 C.F.R. § 3.385.  The VA audiology examination showed 
that the veteran did not have current hearing loss as defined 
in that regulation.

As to the report that an audiologist told the veteran that 
his hearing loss was likely noise related, the statement 
constitutes medical hearsay and has no probative value.  
Robinette v. Brown, 8 Vet. App. 69 (1995) (VCAA notice 
letters, in accordance with Robinette, provided notice to 
submit medical evidence relating current hearing loss to 
service).  Even if of probative value, the statement does not 
demonstrate current hearing loss under 38 C.F.R. § 3.385, or 
relate a current hearing loss to in-service noise exposure.

The provisions of 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 
do not provide a basis for service connection, because the 
veteran has not been shown to have hearing loss to a degree 
of 10 percent.  See 38 C.F.R. § 4.85, 4.86 (2005).

In the absence of evidence of a current disability, the 
evidence is against the grant of service connection for 
bilateral hearing loss.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Therefore, the Board must conclude that 
bilateral hearing loss was not incurred in or aggravated by 
service.  

Tinnitus

The veteran's service medical records do not reveal any 
complaints or findings of tinnitus.  There were no findings 
of tinnitus at the time of the veteran's November 1997 
service separation examination.  The veteran also did not 
report having tinnitus or ringing in his ears on his November 
1997 service separation report of medical history.  

Although the veteran reported having had intermittent 
tinnitus at the time of his May 1998 VA examination, he noted 
that he did not have tinnitus currently.  There were also no 
objective findings of tinnitus at the time of the 
examination.  

VA treatment records obtained in conjunction with the 
veteran's claim also do not reveal any complaints or findings 
of tinnitus, and the veteran has not reported current 
tinnitus.  Since there is no evidence of current symptoms, 
the presumptions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, do 
not provide a basis for service connection.

Because there is no evidence of current tinnitus, the weight 
of the evidence is against the claim.  As such, service 
connection for tinnitus is denied.  


ORDER

The appeals  as to claims of entitlement to service 
connection for a cervical spine disorder, a low back 
disorder, a left shoulder disorder, a right shoulder 
disorder, residuals of an injury to the right forearm, and a 
chronic disability manifested by indigestion; entitlement to 
a compensable evaluations for acne 
vulgaris/pseudofolliculitis and a fungus infection of the 
right foot; and entitlement to a 10 percent disability 
evaluation based upon multiple noncompensable evaluations, is 
dismissed.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


